DETAILED ACTION
	This Office Action is in response to an original application filed 11/25/2020.
	Claims 1-9 are pending.
	Claims 1 and 6 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (hereinafter Choi, WO/2018/139700, published 02/08/2018, translated from Korean by WIPO translate), in view of Son et al. (hereinafter Son, “Korean/Chinese Web-Based Font Editor Based on METAFONT for User Interaction, 2017, Springer Nature Singapore, pp. 97-104).
In regard to independent claim 1, Choi teaches:
A font generating method for changing partial character style, performed by a device including a processor (at least Abstract; [10]; Figure 5; claim 1 [Wingdings font/0xE0] Choi teaches a method for generating a font by METAFONT), the font generating method comprising:
(a) generating an intermediate code by adding attributes for [from] METAFONT to code of an outline font described in extensible Markup Language (XML) (at least Abstract; paragraphs [10], [14], [17], [27], [39], [43]-[44], [46]; [49]-[53]; Figures 4, 7-8; Claims 1, 5, 7 [Wingdings font/0xE0] Choi teaches an intermediate code generator 420 that generates an intermediate code (e.g. MetaUFO, see [64], [70]; Figs. 8) by adding an attribute of METAFONT to the code of an outline font described in XML (Unified Font Format (UFO))). 
 (b) generating a font in the METAFONT using information of points acquired by parsing the intermediate code (at least Abstract; [8], [10], [17], [45]-[46]; claims 1, 7 [Wingdings font/0xE0] Choi teaches generation of a METAFONT from points obtained by parsing the intermediate code (e.g. MetaUFO));
Note: the term “hierarchizing” is found in the Specification at p. 8, at line 19 in reference to step 540 of Fig. 2, pp. 16-17, at line 23; p. 20, at line 15. However, it is not described as to what it means to hierarchize a font. Hierarchizing a font does not appear to be a term of art. Please Clarify!

Choi fails to explicitly teach:
(c) hierarchizing the font into a whole set representing a whole of a character represented by the font and a partial set representing a part of the character represented by the font.
However, Son teaches:
(c) hierarchizing the font into a whole set representing a whole of a character represented by the font and a partial set representing a part of the character represented by the font (at least pp. 98-99, Section 2.4: Structural Font Generating Program [Wingdings font/0xE0] Son teaches that the font generating program was designed by considering the structure of ‘initial-medial-final’ and the ‘number of set’ of Korean. The font is automatically generated with the hierarchical method of generating radicals by combining the strokes defined in advance, and generating a character by combining the radicals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Son with those of Choi as both inventions are related to aspects of generating METAFONT fonts from the conversion of modified outline fonts. Adding the teaching of Son provides Choi with efficient methods of generating METAFONTs for the Korean language using “the hierarchical method”.
Choi further teaches:
Note: The phrase “relational equation” appears to be described at p. 9, at lines 2 & 5 in reference to step 550 of Fig. 2; p. 17, at lines 11, 22; p. 18, at lines 5, 11; p. 19, at line 2 and Equations 1-3. There is no explanation as to how these are generated or where they come from. Please Clarify!

(d) generating a relational equation representing a relationship between the whole set and the partial set, and changing a style of the font according to the relational equation (at least [36]; Figures 1-3(a-b) [Wingdings font/0xE0] Choi illustrates in Figure 1, “line” segments defined by P0 [Wingdings font/0xE0] P1, P1 [Wingdings font/0xE0] P2 and P2 [Wingdings font/0xE0] P3. Further, Figure 3 illustrates a horizontal line (not labeled) drawn by executing the code in Figure 2. Choi further illustrates in Figure 2, METAFONT code containing at least one METAFONT attribute/parameter? (stem) that alters the “style” of the letter B as shown in Fig. 3b).

In regard to dependent claim 2, Choi teaches:
Note: does the phrase “attributes for the METAFONT”, mean that the attributes originate from the METAFONT language? Or, are these “attributes” from the UFO language? Are “attributes” the same as “parameters”? Please Clarify!

the attributes for the METAFONT include at least one of
Note: from Table 2: attribute name = “round”

a first additional attribute for adjusting roundness at an end of a stroke of the character or a curved part of the stroke,
Note: from Table 2: attribute name = “char”

a second additional attribute for determining a grapheme and a radical of an outline,
Note: from Table 2: attribute name = “formType”

a third additional attribute for setting a combination type of the character,
Note: from Table 2: attribute name = “cmClass”

a fourth additional attribute for setting a position of the outline (at least [57]-[70]; Table 1; Figures 8-9 [Wingdings font/0xE0] Choi teaches an attribute dependX(Y) which is described as (see [61]) as a property for changing the location coordinates of the point B depending on the location coordinates of point A for which the location coordinates are set in advance)
 Note: from Table 2: attribute name = “stClass”

a fifth additional attribute for setting a partial stroke represented by the outline,
Note: from Table 2: attribute name = “double”

a sixth additional attribute for setting a position in a double consonant, or
Note: from Table 2: attribute name = “stroke”

a seventh additional attribute for setting a shape of the stroke of the character.

In regard to dependent claim 3, Choi teaches:
Note: the phrase “primary reference line” appears to be described at p. 17, lines 3-18 and Figs. 10A-B. However, the Examiner does not understand what it is (perhaps due to translation?) or how it is generated/determined? Please clarify!

the font in the METAFONT includes a primary reference line according to at least one of the attributes for the METAFONT (at least [36]; Figures 1-3(a-b) [Wingdings font/0xE0] Choi illustrates in Figure 1, “line” segments defined by P0 [Wingdings font/0xE0] P1, P1 [Wingdings font/0xE0] P2 and P2 [Wingdings font/0xE0] P3. Further, Figure 3 illustrates a horizontal line (not labeled) drawn by executing the code in Figure 2).








In regard to dependent claim 4, Choi teaches:
Note: The phrase “relational equation” appears to be described at p. 9, at lines 2 & 5 in reference to step 550 of Fig. 2; p. 17, at lines 11, 22; p. 18, at lines 5, 11; p. 19, at line 2 and Equations 1-3. There is no explanation as to how these are generated or where they come from, or what role a “primary reference line being fixed” has, or whether they are generated as a result of executing generated METAFONT code? Please Clarify!

the generating the relational equation comprises changing the style of the font according to the relational equation wherein a position of the primary reference line is fixed (at least [36]; Figures 1-3(a-b) [Wingdings font/0xE0] Choi illustrates in Figure 1, “line” segments defined by P0 [Wingdings font/0xE0] P1, P1 [Wingdings font/0xE0] P2 and P2 [Wingdings font/0xE0] P3. Further, Figure 3 illustrates a horizontal line (not labeled) drawn by executing the code in Figure 2. Choi further illustrates in Figure 2, METAFONT code containing at least one METAFONT attribute/parameter? (stem) that alters the letter B as shown in Fig. 3b).

In regard to dependent claim 5, Choi teaches:
A non-transitory computer-readable recording medium having recorded thereon a program for performing the method of claim 1 (refer to the rejection of independent claim 1 above).

In regard to claims 6-9, claims 6-9 merely recite a font generating device for executing the font generating method of claims 1-4, respectively. Thus, Choi in view of Son teaches every limitation of claims 6-9, and provides proper motivation, as indicated in the rejections of claims 1-4.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089.  The examiner can normally be reached on M-F 05:30AM - 01:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James H. Blackwell/
06/16/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177